COURT OF APPEALS OF VIRGINIA


Present: Judges Baker, Willis and Overton
Argued at Norfolk, Virginia


RAYMOND WESLEY SALMON
                                         MEMORANDUM OPINION *
v.        Record No. 0193-95-2        BY JUDGE JOSEPH E. BAKER
                                           JULY 30, 1996
COMMONWEALTH OF VIRGINIA


             FROM THE CIRCUIT COURT OF LOUISA COUNTY
                   Lloyd C. Sullenberger, Judge
          James B. Thorsen (Thorsen, Page & Marchant,
          on brief), for appellant.

          Richard B. Smith, Assistant Attorney General
          (James S. Gilmore, III, Attorney General;
          Robert H. Anderson, III, Assistant Attorney
          General, on brief), for appellee.



     Raymond Wesley Salmon (appellant) appeals from his bench

trial convictions by the Circuit Court of Louisa County (trial

court) for possession of cocaine in violation of Code

§ 18.2-250(A)(a) and possession of methamphetamine in violation

of Code § 18.2-250(A)(a).   The sole issue presented is whether

the trial court erred in denying appellant's motion to suppress

evidence of the contraband substances obtained by the police.

Finding no error, we affirm the judgment of the trial court.

     It is well established in Virginia that, on appellate review

of a trial court's denial of a motion to suppress, the appellate

courts of this Commonwealth view the evidence in the light most

favorable to the trial court's determination.    E.g., Fore v.
     *
      Pursuant to Code § 17-116.010 this opinion is not
designated for publication.
Commonwealth, 220 Va. 1007, 1010, 265 S.E.2d 729, 731, cert.

denied, 449 U.S. 1017 (1980); Brown v. Commonwealth, 15 Va. App.
1, 7, 421 S.E.2d 877, 881 (1992).    In light of the United States

Supreme Court's pronouncement in Ornelas v. United States, 517

U.S. ___ (1996), it appears that in certain cases a deferential

standard of review is no longer appropriate.     In Ornelas, Chief

Justice Rehnquist wrote that henceforth, "as a general matter

determinations of reasonable suspicion and probable cause should

be reviewed de novo on appeal."     Id.   While generally calling for

de novo review of reasonable suspicion and probable cause

determinations, the Supreme Court "hasten[ed]" to add that a

trial court's finding of "historical fact" should be reviewed

only for "clear error" and noted that a reviewing court should

"give due weight to inferences drawn from those [historical]

facts by resident judges and local law enforcement officers."

Id.   Additionally, recognizing "that a police officer may draw

inferences based on his own experience in deciding whether

probable cause exists," id., the Supreme Court held that "[a]n
appeals court should give due weight to a trial court's finding

that [an] officer was credible and [his or her] inference was

reasonable."     Id.

      Viewed accordingly, the record discloses that on the

afternoon of December 23, 1993, Trooper Michael Alessi (Alessi)

stopped his vehicle because of construction on Route 522 in

Louisa County.    While stopped, Alessi noticed a crack in the




                                - 2 -
windshield of the car directly in front of him, which appellant

was driving.    The crack extended from the center down at an angle

on the passenger side.    Alessi followed the car and then stopped

it, believing that appellant might be violating statutes which

prohibit the use of "defective, unsafe or unapproved equipment"

on vehicles.    Before he stopped appellant, Alessi could not

determine whether the crack disturbed appellant's vision.

        As appellant pulled his car over, he began "lunging toward

the inner part of the seat."    Alessi "could see [appellant make

a] brisk movement with his hands [toward] the right part of the

seat."    He "wasn't sure if [appellant] was trying to hide

something or move something in the seat on the right portion of

him."    Alessi approached the vehicle and asked appellant to

produce his driver's license and registration, which he did.

Because of his observations of appellant's movements, Alessi then

asked appellant to step out of the vehicle.    After appellant

stepped out, Alessi saw a beer bottle tucked in the center of the

seat, but he was unsure if appellant's suspicious conduct was a

result of an effort to conceal the bottle.    Alessi then conducted

a pat-down search of appellant.
        During the pat-down, Alessi could feel currency in

appellant's pockets.    After conducting the pat-down, Alessi asked

appellant what he had in his pockets.    Appellant replied that he

had money.    Alessi then asked appellant to let him see the money.

Appellant complied with Alessi's request and pulled currency and




                                 - 3 -
a cigarette lighter out of his right pocket.   Alessi then asked

appellant to show him what was in his left pocket.   As appellant

pulled out a "wad" of money from his left pocket, he "palm[ed] it

down," and Alessi saw a "ziplock baggie or bag corner."    The bag

was commingled with the money, with its edges sticking out.

Alessi observed a whitish-tan powder in the bag, which he first

thought was cocaine.   When Alessi observed it more closely, he

believed it to be methamphetamine and seized it.   Thereafter,

Alessi arrested appellant and placed him in handcuffs.     Alessi

then conducted a search of appellant incident to his arrest and

seized a small bag corner containing cocaine from one of

appellant's front pockets.
     The Fourth Amendment prohibits only unreasonable searches

and seizures.   E.g., Desist v. United States, 394 U.S. 244, 254

n.23 (1969); Warren v. Commonwealth, 214 Va. 600, 602, 202 S.E.2d
885, 887 (1974); see also Florida v. Bostick, 501 U.S. 429, 439

(1991).   A police officer may stop a vehicle for investigatory

purposes if the officer possesses a reasonable articulable

suspicion that the motorist is involved in unlawful activity.
See Waugh v. Commonwealth, 12 Va. App. 620, 621, 405 S.E.2d 429,

429 (1991).   Code § 46.2-1003, in conjunction with Code

§ 46.2-1002, prohibits the use of a motor vehicle on a highway if

that vehicle has defective or unsafe "safety glass."   While in

his cruiser, Alessi could not determine the precise extent of the

crack in appellant's windshield and its impact on appellant's




                               - 4 -
ability to drive his vehicle.    Alessi's observations provided him

with a proper basis to make an investigatory stop of appellant's

vehicle.

     Appellant contends that even if the investigatory stop was

proper, Alessi was not justified in patting down appellant.

Looking again to the Fourth Amendment's proscription against

unreasonable searches and seizures, it is not unreasonable for a

police officer to conduct a limited pat-down search for weapons

when the officer can point to "specific and articulable facts"

"which reasonably lead[] him to conclude, in light of his

experience, that 'criminal activity may be afoot' and that the

suspect 'may be armed and presently dangerous.'"     Lansdown v.

Commonwealth, 226 Va. 204, 209, 308 S.E.2d 106, 110 (1983), cert.

denied, 465 U.S. 1104 (1984) (quoting Terry v. Ohio, 392 U.S. 1,

30 (1968)).   "Reasonableness is judged from the perspective of a

reasonable officer on the scene allowing for the need of

split-second decisions and without regard to the officer's intent

or motivation."     Scott v. Commonwealth, 20 Va. App. 725, 727, 460
S.E.2d 610, 612 (1995) (citing Graham v. Connor, 490 U.S. 386,

396-97 (1989)).   An officer is entitled to view the circumstances

confronting him in light of his training and experience, Terry,
392 U.S. at 27, and he may consider any suspicious conduct of the

suspected person.     Williams v. Commonwealth, 4 Va. App. 53, 67,

354 S.E.2d 79, 86-87 (1987).

     Here, as appellant pulled his car over, Alessi observed



                                 - 5 -
appellant lunging to his right and making a brisk movement with

his hands.   Alessi was not sure what appellant was attempting to

do.   Under these circumstances, a reasonably prudent officer

would be warranted in the belief that his safety or that of

others was in danger; therefore, Alessi was justified in

conducting a pat-down of appellant.    See Taylor v. Commonwealth,

10 Va. App. 260, 391 S.E.2d 592 (1990).

      After completing the pat-down of appellant, and determining

that appellant did not possess any weapons, Alessi asked

appellant to show him what he had in his pockets.   Appellant

consented to the request, and appellant's consent led to the

discovery of the methamphetamine and cocaine.   A consensual

search is reasonable and thus constitutional, as long as the

search does not exceed the scope of the consent.    Bolda v.

Commonwealth, 15 Va. App. 315, 316-17, 423 S.E.2d 204, 205-06

(1992); see also Weeks v. Commonwealth, 248 Va. 460, 468, 450
S.E.2d 379, 385 (1994), cert. denied, 116 S. Ct. 100 (1995).

Because Alessi did not exceed the scope of appellant's consent to

search the contents of his pockets, the search was proper.

      The facts reveal that appellant was not subjected to an

unreasonable search and seizure.   Accordingly, the judgment of

the trial court is affirmed.

                                                           Affirmed.




                               - 6 -